      Case 7:19-cr-00600 Document 50 Filed on 01/07/21 in TXSD Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA                         §       Criminal No. 19-CR-600
                                                 §
v.                                               §
                                                 §
GERARDO TAFOLLA                                  §
                                                 §
        Defendant.                               §

         The undersigned respectfully requests that the previously filed Notice of Appearance of Jessica
Carlisle Harvey be withdrawn.

                                         Respectfully submitted,

                                         COREY R. AMUNDSON
                                         Chief
                                         Public Integrity Section

                                         /s/ Jessica C. Harvey
                                         Jessica C. Harvey
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Criminal Division, Public Integrity Section
                                         1331 F Street, N.W.
                                         Washington, D.C. 20004
                                         Tel: 202-514-1412
                                         Fax: 202-353-3003
                                         jessica.harvey@usdoj.gov
       Case 7:19-cr-00600 Document 50 Filed on 01/07/21 in TXSD Page 2 of 2



                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this date, I electronically filed the foregoing pleading with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the attorney of record
for the defendant.

        Dated: January 7, 2021
        /s/ Jessica C. Harvey
        Trial Attorney
